Per Curiam.
This is an action on a judgment rendered against the respondent in the state of Minnesota. The respondent answered, alleging payment and denying jurisdiction in the Minnesota court. The case was tried to the court without a jury. The court found that the defendant in the action, the respondent here, had never been served, and that the judgment was rendered without jurisdiction and was therefore void; and rendered judgment in favor of respondent for costs.
We have carefully examined the record in this case, and have reached the conclusion that the findings and judgment of the trial judge are justified by the testimony, and the judgment is therefore affirmed.